[Cite as State v. Ford, 2014-Ohio-4210.]



                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA



                               JOURNAL ENTRY AND OPINION
                                       No. 100772



                                      STATE OF OHIO

                                                    PLAINTIFF-APPELLEE

                                              vs.

                                      ANTHONY FORD
                                                    DEFENDANT-APPELLANT




                                           JUDGMENT:
                                            AFFIRMED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                   Case No. CR-13-573888-A

        BEFORE: Stewart, J., Jones, P.J., and Rocco, J.

        RELEASED AND JOURNALIZED:                   September 25, 2014
ATTORNEY FOR APPELLANT

Guy D. Rutherford
614 W. Superior Avenue, Suite 940
Cleveland, OH 44113


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: Maxwell Martin
Assistant County Prosecutor
The Justice Center
1200 Ontario Street, 8th Floor
Cleveland, OH 44113
MELODY J. STEWART, J.:

       {¶1} Defendant-appellant Anthony Ford requested that this appeal be placed on

this court’s accelerated calendar pursuant to App.R. 11.1 and Loc.R.11.1. By doing so,

he has agreed that we may render a decision in “brief and conclusionary form” consistent

with App.R. 11.1(E).

       {¶2} Ford pleaded guilty to two counts of aggravated vehicular homicide and one

count of aggravated vehicular assault in connection with an incident where he struck a

truck, causing the death of its two occupants, and injuring others whose vehicles were in

turn struck by the truck.     Ford asked the court to merge the aggravated vehicular

homicide counts on grounds that the two deaths were the result of one action. The court

refused and that refusal is the sole assignment of error.

       {¶3} The court did not err by refusing to merge the aggravated vehicular homicide

counts. In State v. Rogers, 2013-Ohio-3235, 994 N.E.2d 499, ¶ 28 (8th Dist.), motion

to certify granted, 137 Ohio St. 3d 1458, 2013-Ohio-4657, this court found that when an

offense is defined in terms of conduct toward another, the court may impose multiple

sentences for a single act committed against multiple victims. Id. at ¶ 22; see also State

v. Young, 8th Dist. Cuyahoga No. 99752, 2014-Ohio-1055, ¶ 27 (collecting cases).

       {¶4} As defined in R.C. 2903.06(A), vehicular homicide prohibits one from

causing the death of another while operating a motor vehicle.   It is thus defined in terms

of conduct toward another. Consistent with the decision in Rogers, we find that two
counts of aggravated vehicular homicide arising from a single incident in which Ford’s

vehicle struck and killed two passengers in the same vehicle, do not merge for sentencing.

       {¶5} Judgment affirmed.

       It is ordered that appellee recover of appellant its costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the   Cuyahoga

County Court of Common Pleas to carry this judgment into execution. The defendant’s

conviction having been affirmed, any bail pending appeal is terminated.       Case remanded

to the trial court for execution of sentence.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



________________________________________
MELODY J. STEWART, JUDGE

LARRY A. JONES, SR., P.J., and
KENNETH A. ROCCO, J., CONCUR